Exhibit 10.1
Quicksilver Gas Services LP
Annual Bonus Plan
 
Section 1.  Eligibility:  This Annual Bonus Plan (the “Plan”) provides for
awards of annual cash bonuses to officers and employees of Quicksilver Resources
Inc. (“Quicksilver”) who provide services to Quicksilver Gas Services GP LLC, a
Delaware limited liability company (the “General Partner”), the general partner
of Quicksilver Gas Services LP, a Delaware limited partnership (the
“Partnership”), for the benefit of the Partnership.  The Chief Executive Officer
(as defined below) is authorized to establish the aggregate bonus pool available
for awards under the Plan pursuant to the criteria set forth below.
 
Except as provided below for death and disability, (i) only Eligible Employees
(as defined below) employed by Quicksilver as of November 1 of a Plan Year and
meeting the criteria set forth below are eligible to participate in the Plan for
such Plan Year and (ii) in order to receive a bonus under the Plan, an Eligible
Employee must be an active, full-time employee in good standing on the date
bonuses are paid hereunder.  The bonus of an Eligible Employee who is hired
after the beginning of a Plan Year (but on or before November 1 of the Plan
Year) will be pro-rated based on the number of calendar days in the Plan Year
that he or she is an employee.
 
If an Eligible Employee dies or becomes disabled and unable to work during the
Plan Year, a pro-rated award based on the number of calendar days in the Plan
Year that he or she participated in the Plan before his or her death or
disability will be paid to the employee or his or her beneficiary at the same
time and in the same manner as awards for the Plan Year are paid to other
employees.  An Eligible Employee’s beneficiary under the Plan will be the
beneficiary designated under Quicksilver’s group life insurance plan.  If no
such beneficiary has been designated, the award will be paid to the employee’s
estate.
 
Section 2.  Definitions:
 
Board of Directors:  The Board of Directors of the General Partner.
 
Bonus Pool:  The maximum aggregate dollar amount that will be available to be
allocated as cash bonuses to Eligible Employees under the Plan for a Plan
Year.  The Bonus Pool will be the sum of each Eligible Employee’s Target
Incentive multiplied by the “Percent Target Awarded” value corresponding to the
estimated performance result as set forth in Table 1 for that Quantitative
Performance Measure for the Plan Year and further multiplied by the Weighting
Factor applicable to that Quantitative Performance Measure.
 
Chief Executive Officer:  The Chief Executive Officer of the General Partner.
 
Earnings per Unit:  The Partnership’s earnings per unit for the current Plan
Year estimated as of October 31 of the Plan Year.
 
Eligible Employee:  An officer or employee of Quicksilver, including an employee
of Quicksilver who is seconded to the General Partner, who provides services to
the General Partner for the benefit of the Partnership and who is selected to
participate in the Plan for a Plan Year by the Chief Executive Officer.
 

--------------------------------------------------------------------------------


Performance Rating:  The performance rating assigned to each Eligible Employee
by the Chief Executive Officer or his designees (or, with respect to an
executive officer of the General Partner, the Board of Directors), based upon an
assessment of the employee’s job performance during the Plan Year.  Each
Eligible Employee will receive a percentage performance rating ranging from 0%
to 200%, with a rating of 200% representing the highest level of performance.
 
Plan Year:  The calendar year.  The first Plan Year will begin January 1, 2008,
and end December 31, 2008.
 
Quantitative Performance Goals:  Performance goals for each of the Quantitative
Performance Measures as established by the Board of Directors.
 
Quantitative Performance Measures:  Earnings per Unit and Return on Average
Capital Employed.
 
Return on Average Capital Employed:  The Partnership’s Return on Average Capital
Employed for the current Plan Year estimated as of October 31 of the Plan
Year.  Return on Average Capital Employed is determined by dividing (i) earnings
before interest, taxes, depreciation and amortization (“EBITDA”) for the period
by (ii) the average Property, Plant and Equipment balance for the period.
 
Target Incentive:  The Chief Executive Officer will assign to each Eligible
Employee a Target Incentive that is a function of his or her position and base
salary, and which represents the unadjusted bonus that the employee would
receive if he or she receives a Performance Rating of 100% for the Plan Year and
the Bonus Pool is an amount sufficient to pay bonuses of 100% of Target
Incentive for all Eligible Employees; provided, however, that with respect to an
Eligible Employee who is an executive officer of the General Partner, the Target
Incentive will be established by the Board of Directors.
 
Weighting Factor:  The weighting percentage assigned to each Quantitative
Performance Measure, as set forth in Table 1 attached hereto.
 
Section 3.  Calculation of Awards: With respect to each Quantitative Performance
Measure, an Eligible Employee’s Target Incentive is multiplied by the “Percent
Target Awarded” value corresponding to the estimated performance result as set
forth in Table 1 for that Quantitative Performance Measure and further
multiplied by the Weighting Factor applicable to that Quantitative Performance
Measure.  The resulting products for each Quantitative Performance Measure are
then summed, and that sum is multiplied by the Eligible Employee’s Performance
Rating, as assigned to each Eligible Employee based on an assessment of the
employee’s job performance, to obtain the Eligible Employee’s award; provided,
however, that the aggregate of the awards paid to Eligible Employees shall not
exceed the Bonus Pool.
 
If an Eligible Employee terminates employment with Quicksilver before he or she
has been paid an actual bonus under the Plan, the Chief Executive Officer may,
but is not required to, adjust the Bonus Pool or award amounts in any manner
that he deems necessary or appropriate to reflect the reduced participation in
the Plan.
 
Section 4.  Payment of Awards:  Payment of an award will be made by the General
Partner or Quicksilver in a lump sum payment in cash, and will be made no later
than March 15 following
 
2

--------------------------------------------------------------------------------


the end of the Plan Year.  Awards under the Plan are intended to be “Seconded
Employee Expenses” within the meaning of that certain Services and Secondment
Agreement dated as of August 10, 2007, between Quicksilver and the General
Partner and are subject to the terms of such agreement, including without
limitation Sections 3.2 and 4.2 thereof.  Quicksilver and the General Partner
may deduct from any award such amounts as may be required to be withheld under
any federal, state or local tax laws.  It is intended that any bonus awarded
under the Plan will not constitute a deferral of compensation within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended.
 
Section 5.  No Contract:  The Plan is not and will not be construed as an
employment contract or as a promise or contract to pay awards to participants or
their beneficiaries.  No person will accrue any right to a bonus under the Plan
unless and until such award has been paid to such person.  The Plan has been
approved by the Board of Directors and may be amended from time to time by the
Board of Directors without notice; provided that the Chief Executive Officer may
modify the Weighting Factors, Quantitative Performance Measures, Quantitative
Performance Goals and Percent Target Awarded criteria set forth in Table 1 at
the beginning of the Plan Year.  No participant or beneficiary may sell, assign,
transfer, discount or pledge as collateral for a loan, or otherwise anticipate
any right to payment of an award under the Plan.
 
Section 6.  Administration of the Plan:  The Chief Executive Officer (or, with
respect to an award to an executive officer of the General Partner, the Board of
Directors) has the full authority and discretion to administer the Plan and to
take any action that is necessary or advisable in connection with the
administration of the Plan, including without limitation the authority and
discretion to interpret and construe any provision of the Plan or of any
agreement, notification or document evidencing an award of an incentive
bonus.  The interpretation and construction by the Chief Executive Officer or
the Board of Directors of any such provision and any determination by the Chief
Executive Officer or the Board of Directors pursuant to any provision of the
Plan or of any such agreement, notification or document will be final and
conclusive.  Neither the Chief Executive Officer nor any member of the Board of
Directors will be liable for any such action or determination made in good
faith.
 
3

--------------------------------------------------------------------------------


TABLE 1
 
ATTACHED TO QUICKSILVER GAS SERVICES LP
ANNUAL BONUS PLAN
 
I.  Quantitative Performance Measures and Weighting Factors
 
Quantitative
Performance
Measure
Weighting Factor
   
Earnings per Unit
50%
Return on Average Capital Employed
50%

 
II.  Determination of Performance and Preliminary Awards
 
Performance1
Percent Target Awarded
120% of Budget
200.00%
119% of Budget
195.00%
118% of Budget
190.00%
117% of Budget
185.00%
116% of Budget
180.00%
115% of Budget
175.00%
114% of Budget
170.00%
113% of Budget
165.00%
112% of Budget
160.00%
111% of Budget
155.00%
110% of Budget
150.00%
109% of Budget
145.00%
108% of Budget
140.00%
107% of Budget
135.00%
106% of Budget
130.00%
105% of Budget
125.00%
104% of Budget
120.00%
103% of Budget
115.00%
102% of Budget
110.00%
101% of Budget
105.00%
100% of Budget
100.00%
99% of Budget
98.00%
98% of Budget
96.00%
97% of Budget
94.00%
96% of Budget
92.00%
95% of Budget
90.00%
94% of Budget
88.00%
93% of Budget
86.00%
92% of Budget
84.00%
91% of Budget
82.00%
90% of Budget
80.00%
89% of Budget
78.00%
88% of Budget
76.00%
87% of Budget
74.00%
86% of Budget
72.00%
85% of Budget
70.00%
84% of Budget
68.00%
83% of Budget
66.00%
82% of Budget
64.00%
81% of Budget
62.00%
80% of Budget
60.00%
Less than 80% of Budget but more than 50% of Budget
50%
50% of Budget or below
 25.00%2

 
 
“Budget” represents (i) with respect to Earnings per Unit, the applicable
performance measure budgeted for the Plan Year in the Partnership’s 2008 Budget
approved by the Board on December 10, 2007, and (ii) with respect to Return on
Average Capital Employed, the applicable performance goal established by the
Board of Directors for purposes of the Plan on December 10, 2007.
 
The Quantitative Performance Goals will be calculated so as to exclude the
effects of any extraordinary or nonrecurring events (including any material
restructuring charges, financial or otherwise), or any changes in accounting
principles, acquisitions or divestitures.
 

--------------------------------------------------------------------------------

 
1 Performance results will be rounded to the closest whole percentage of Budget
to determine the performance level attained.
2 The Percent Target Awarded for performance of less than 50% of Budget may be
any percent from 0-25% at the discretion of the Chief Executive Officer.
 